Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Chad Guice on May 28, 2021.
The application has been amended as follows: 
Replace the first paragraph [0001] of the Specification as the following:
-- [0001]   This application is a National Phase Application claiming priority to PCT Application Serial No. PCT/US2017/053675 filed September 27, 2017, which claims priority to and the benefit of USSN 62/412,902, filed October 26, 2016 and EP 16205789.7, filed December 21, 2016 which are incorporated by reference.--
	Note, this amendments is filed by Applicants on March 13, 2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765